636 F.2d 1189
Guillermo Gallego MUNOZ; Humberto Martinez, Lic. Juan deLeon, Plaintiffs- Appellees,v.COUNTY OF IMPERIAL; Superior Court of the State ofCalifornia, in and for the County of Imperial; James Harmon;Louis Legaspi; John Kennerson; James Bucher; TunneyWilliams; Herman M. Sperber; J. Leonard Speer; DonaldCourtney McDougal, Defendants-Appellants.
No. 77-3293.
United States Court of Appeals,Ninth Circuit.
Jan. 16, 1981.

1
James H. Harmon, County Counsel, El Centro, Cal., for defendants-appellants.


2
William Kronberger, San Diego, Cal., for plaintiffs-appellees.

ORDER

3
Upon consideration of the decision of the Supreme Court of the United States in the case of County of Imperial, California, Petitioners v. Guillermo Gallego Munoz, --- U.S. ----, 101 S. Ct. 289, 66 L. Ed. 2d 258, the judgment of the United States District Court for the Southern District of California and the judgment of the United States Court of Appeals for the Ninth Circuit, 604 F.2d 1174, are vacated and the cause is remanded to the United States District Court for further proceedings in accordance with the judgment of the Supreme Court of the United States.